 

AO 245B (Rev. 05/1 5!201 B) Judgment in a Crimina| Petty Case (Modifled)

 

UNITED sTATEs DISTRICT CoU ar NUV 2 0 2018
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

cress us ols'tacc'r Cooar
sou"rHEaN orstar ‘ 'oF animath
. . ev oEPUT\/
Umted States of America JUDGMENT IM€RIL\HN -iArSE_--W

v (For Offenses Committed On or Al’ter November l, 1987)

 

 

Librado LucerO_OrOZCO Case Number: 3:18-mj»22785-LL

Marcus S. Bourassa
Dejéndan! ’s A tierney

REGISTRATION N(). 80931298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:l The defendant has been found not guilty on count(s)
Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TWENTY ONE (21) DAYS

Assessrnent: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|___l Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
Of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

l\/londay, November 19, 2018
Date of Irnposition of Sentence

/AW

 

ade_daAsL_/_E_ads_aam,_B_L_o_cK __ __ __________

UNITED STATES MAGISTRATE JUDGE

3118-mj-22785-LL

